Case 2:16-cv-14005-AC-SDD ECF No. 62 filed 05/07/19     PageID.1305   Page 1 of 13




                     UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF MICHIGAN

                             SOUTHERN DIVISION

DAVID N. ZIMMERMAN,                      )   Civ. No. 2:16-cv-14005-AC-SDD
Individually and on Behalf of All Others )
Similarly Situated,                      )   Hon. Avern Cohn
                                         )
                         Plaintiff,          CLASS ACTION
                                         )
                                         )   ORDER PRELIMINARILY
      vs.
                                         )   APPROVING SETTLEMENT AND
DIPLOMAT PHARMACY, INC., et al., )           PROVIDING FOR NOTICE
                                         )
                         Defendants. )
                                         )




1556137_2
Case 2:16-cv-14005-AC-SDD ECF No. 62 filed 05/07/19        PageID.1306     Page 2 of 13




        WHEREAS, a class action is pending before the Court entitled Zimmerman v.

Diplomat Pharmacy, Inc., et al., No. 2:16-cv-14005-AC-SDD (the “Litigation”);

        WHEREAS, the Court has received the Stipulation of Settlement, dated April

22, 2019 (the “Stipulation”), that has been entered into by Lead Plaintiffs and

Defendants, and the Court has reviewed the Stipulation and its attached Exhibits;

        WHEREAS, the Settling Parties having made an application, pursuant to

Federal Rule of Civil Procedure 23(e), for an order preliminarily approving the

settlement of this Litigation, in accordance with the Stipulation, which, together with

the Exhibits annexed thereto, sets forth the terms and conditions for a proposed

Settlement of the Litigation and for dismissal of the Litigation on the merits and with

prejudice upon the terms and conditions set forth therein; and the Court having read

and considered the Stipulation and the Exhibits annexed thereto; and

        WHEREAS, all defined terms contained herein shall have the same meanings as

set forth in the Stipulation, unless otherwise defined herein;

        NOW, THEREFORE, IT IS HEREBY ORDERED:

        1.    Preliminary Approval of the Settlement. The Court does hereby

preliminarily approve the Stipulation and the Settlement set forth therein, subject to

further consideration at the Final Approval Hearing described below.



                                         -1-
1556137_2
Case 2:16-cv-14005-AC-SDD ECF No. 62 filed 05/07/19        PageID.1307    Page 3 of 13




        2.   The Court preliminarily finds that the proposed Settlement should be

approved as: (i) it is the result of serious, extensive arm’s-length and non-collusive

negotiations; (ii) falling within a range of reasonableness warranting final approval;

(iii) having no obvious deficiencies; and (iv) warranting notice of the proposed

Settlement to Class Members and further consideration of the Settlement at the

fairness hearing described below.

        3.   Settlement Hearing. A hearing (the “Final Approval Hearing”) shall be

held before this Court on August 20, 2019, at 10:00 a.m., at the Theodore Levin U.S.

Courthouse, 231 W. Lafayette Blvd., Detroit, Michigan, to determine whether the

proposed Settlement of the Litigation on the terms and conditions provided for in the

Stipulation is fair, reasonable, and adequate to the Class and should be approved by

the Court; to determine whether a Judgment as defined in ¶1.16 of the Stipulation

should be entered herein; to determine whether the proposed Plan of Allocation should

be approved; to determine the amount of fees and expenses that should be awarded to

Lead Counsel; to determine any award to Lead Plaintiffs pursuant to 15 U.S.C. §78u-

4(a)(4); to hear any objections by Class Members to: (i) the Settlement or Plan of

Allocation; (ii) the award of attorneys’ fees and expenses to Lead Counsel; and (iii)

the award to Lead Plaintiffs pursuant to 15 U.S.C. §78u-4(a)(4); and to consider such



                                        -2-
1556137_2
Case 2:16-cv-14005-AC-SDD ECF No. 62 filed 05/07/19         PageID.1308     Page 4 of 13




other matters the Court deems appropriate. The Court may adjourn the Final

Approval Hearing without further notice to Members of the Class.

        4.   Class Certification. Pursuant to Rule 23 of the Federal Rules of Civil

Procedure, the Court preliminarily certifies, for purposes of effectuating this

Settlement only, a Class of all Persons who purchased Diplomat Pharmacy, Inc.

(“Diplomat”) common stock from February 29, 2016 through and including

November 3, 2016. Excluded from the Class are Defendants, members of each

Defendant’s immediate family, any entity in which any Defendant has or had a

controlling interest, directors and senior executive officers of Diplomat during the

Class Period, and Defendants’ legal representatives, heirs, successors, or assigns of

any such excluded party. Also excluded from the Class are those Persons who timely

and validly request exclusion from the Class pursuant to the Notice.

        5.   Class Findings. With respect to the Class, this Court preliminarily finds,

for purposes of effectuating this Settlement only, that (a) the Members of the Class are

so numerous that joinder of all Class Members in the Litigation is impracticable; (b)

there are questions of law and fact common to the Class which predominate over any

individual questions; (c) the claims of the Lead Plaintiffs are typical of the claims of

the Class; (d) Lead Plaintiffs and Lead Counsel have fairly and adequately represented

and protected the interests of all of the Class Members; and (e) a class action is
                                         -3-
1556137_2
Case 2:16-cv-14005-AC-SDD ECF No. 62 filed 05/07/19            PageID.1309      Page 5 of 13




superior to other available methods for the fair and efficient adjudication of the

controversy, considering: (i) the interests of the Members of the Class in individually

controlling the prosecution of the separate actions; (ii) the extent and nature of any

litigation concerning the controversy already commenced by Members of the Class;

(iii) the desirability or undesirability of continuing the litigation of these claims in this

particular forum; and (iv) the difficulties likely to be encountered in the management

of the class action.

        6.    Approval of Form and Content of Notice. The Court approves, as to

form and content, the Notice of Pendency and Proposed Settlement of Class Action

(the “Notice”), the Proof of Claim and Release form (the “Proof of Claim”) and the

Summary Notice (“Summary Notice”), annexed hereto as Exhibits A-1, A-2 and A-3,

respectively, and finds that the mailing and distribution of the Notice and publishing

of the Summary Notice, substantially in the manner and form set forth in ¶7 of this

Notice Order meet the requirements of Rule 23 of the Federal Rules of Civil

Procedure, Section 21D(a)(7) of the Securities Exchange Act of 1934, 15 U.S.C.

§78u-4(a)(7), as amended by the Private Securities Litigation Reform Act of 1995,

due process, the Rules of the Court and all other applicable law and rules, and is the

best notice practicable under the circumstances and shall constitute due and sufficient

notice to all Persons entitled thereto.
                                            -4-
1556137_2
Case 2:16-cv-14005-AC-SDD ECF No. 62 filed 05/07/19        PageID.1310     Page 6 of 13




        7.   Retention of Claims Administrator and Manner of Notice. Lead

Counsel is hereby authorized to retain Gilardi & Co. LLC (“Claims Administrator”) to

supervise and administer the notice procedure as well as the processing of claims as

more fully set forth below:

             (a)    Not later than May 24, 2019 (the “Notice Date”), the Claims

Administrator shall cause a copy of the Notice and the Proof of Claim, substantially in

the forms annexed hereto, to be mailed by First-Class Mail to all Class Members who

can be identified with reasonable effort and to be posted on its website at

www.DiplomatSecuritiesSettlement.com;

             (b)    Not later than May 31, 2019, the Claims Administrator shall cause

the Summary Notice to be published once in The Wall Street Journal, and once over a

national newswire service;

             (c)    Not later than June 4, 2019, the Claims Administrator shall cause

the Stipulation and its Exhibits to be posted on the following website:

www.DiplomatSecuritiesSettlement.com; and

             (d)    On or before July 16, 2019, Lead Counsel shall cause to be served

on Defendants’ counsel and filed with the Court proof, by affidavit or declaration, of

such mailing, publishing, and posting.



                                         -5-
1556137_2
Case 2:16-cv-14005-AC-SDD ECF No. 62 filed 05/07/19        PageID.1311     Page 7 of 13




        8.   All reasonable expenses incurred in identifying and notifying Class

Members, as well as administering the Settlement Fund, shall be paid as set forth in

the Stipulation. In the event the Settlement is not approved by the Court, or otherwise

fails to become effective, neither the Lead Plaintiffs nor Lead Counsel shall have any

obligation to repay any amounts actually and properly disbursed from the Settlement

Fund in connection with administering the Settlement, as provided in the Stipulation.

        9.   Nominee Procedures. Nominees who hold or held Diplomat common

stock purchased between February 29, 2016 and November 3, 2016, inclusive, for the

beneficial ownership of another Person, shall send the Notice and the Proof of Claim

to such beneficial owners of such Diplomat common stock within ten (10) days after

receipt thereof, or send a list of the names and addresses of such beneficial owners to

the Claims Administrator within ten (10) days of receipt thereof, in which event the

Claims Administrator shall promptly mail the Notice and the Proof of Claim to such

beneficial owners. Lead Counsel shall, if requested, reimburse banks, brokerage

houses or other nominees solely for their reasonable out-of-pocket expenses incurred

in providing notice to beneficial owners who are Class Members out of the Settlement

Fund, which expenses would not have been incurred except for the sending of such

notice, subject to further order of this Court with respect to any dispute concerning



                                         -6-
1556137_2
Case 2:16-cv-14005-AC-SDD ECF No. 62 filed 05/07/19        PageID.1312     Page 8 of 13




such compensation. Nominees who do not intend to comply with the provisions of

this paragraph shall be requested to notify the Claims Administrator of that fact.

        10.   Participation in the Settlement. All Members of the Class (except

Persons who request exclusion pursuant to ¶12 below) shall be bound by all

determinations and judgments in the Litigation concerning the Settlement, including,

but not limited to, the releases provided for therein, whether favorable or unfavorable

to the Class, regardless of whether such Persons seek or obtain by any means,

including, without limitation, by submitting a Proof of Claim or any similar document,

any distribution from the Settlement Fund or the Net Settlement Fund.

        11.   Class Members who wish to participate in the Settlement shall complete

and submit Proofs of Claim in accordance with the instructions contained therein.

Unless the Court orders otherwise, all Proofs of Claim must be postmarked or

submitted electronically no later than September 23, 2019. Any Class Member who

does not submit a Proof of Claim within the time provided for (a) shall be bound by

all determinations and judgments in the Litigation concerning the Settlement, whether

favorable or unfavorable to the Class, including, without limitation, the Judgment and

the releases provided for therein; (b) shall be barred from commencing, maintaining or

prosecuting any of the Released Claims against any of the Released Parties, as more

fully described in the Stipulation; and (c) shall be barred from sharing in the
                                         -7-
1556137_2
Case 2:16-cv-14005-AC-SDD ECF No. 62 filed 05/07/19         PageID.1313     Page 9 of 13




distribution of the proceeds of the Net Settlement Fund, unless otherwise ordered by

the Court or allowed by the Stipulation. Notwithstanding the foregoing, Lead Counsel

shall have the discretion (but not the obligation) to accept late-submitted claims for

processing by the Claims Administrator so long as distribution of the Net Settlement

Fund is not materially delayed thereby. No Person shall have any claim against Lead

Plaintiffs, Plaintiffs’ Counsel or the Claims Administrator by reason of the decision to

exercise such discretion whether to accept late-submitted claims.

        12.   Exclusion from the Class. Any Person who desires to request exclusion

from the Class shall do so within the time set forth and in the manner described in the

Notice. Upon receiving any request(s) for exclusion, the Claims Administrator shall

promptly notify Lead Counsel and counsel for Defendants of such request(s) and

provide them copies of such request(s) and the documentation accompanying them by

facsimile or electronic mail.

        13.   All Persons who submit valid and timely requests for exclusion in the

manner set forth in the Notice shall have no rights under the Stipulation, shall not

share in the distribution of the Net Settlement Fund, and shall not be bound by the

Stipulation or the Judgment entered in the Litigation.

        14.   Appearance and Objections at Settlement Hearing. Any Member of

the Class may enter an appearance in the Litigation, at his, her or its own expense,
                                         -8-
1556137_2
Case 2:16-cv-14005-AC-SDD ECF No. 62 filed 05/07/19          PageID.1314     Page 10 of 13




 individually or through counsel of his, her or its own choice. If he, she or it does not

 enter an appearance, he, she or it will be represented by Lead Counsel.

         15.   Any Class Member may appear and show cause, if he, she or it has any

 reason, why the proposed Settlement of the Litigation should or should not be

 approved as fair, reasonable, and adequate, why the Judgment should or should not be

 entered thereon, why the Plan of Allocation should or should not be approved, or why

 attorneys’ fees and expenses should or should not be awarded to Lead Counsel or

 Lead Plaintiffs; provided, however, that no Class Member or any other Person shall be

 heard or entitled to contest the approval of the terms and conditions of the proposed

 Settlement, or, if approved, the Judgment to be entered thereon approving the same, or

 the order approving the Plan of Allocation, or the attorneys’ fees and expenses to be

 awarded to Lead Counsel or Plaintiffs, unless that Person has mailed or delivered said

 objections, papers, and briefs with the Clerk of the United States District Court for the

 Eastern District of Michigan, on or before July 30, 2019, and delivered copies of any

 such papers to Robbins Geller Rudman & Dowd LLP, Ellen Gusikoff Stewart, 655

 West Broadway, Suite 1900, San Diego, CA 92101; Glancy Prongay & Murray LLP,

 Joshua L. Crowell, 1925 Century Park East, Suite 2100, Los Angeles, CA 90067; and

 Sidley Austin LLP, James W. Ducayet, One South Dearborn Street, Chicago, IL

 60603, such that they are received on or before the same date. Any Class Member
                                           -9-
 1556137_2
Case 2:16-cv-14005-AC-SDD ECF No. 62 filed 05/07/19           PageID.1315      Page 11 of 13




 who does not make his, her or its objection in the manner provided in this Notice

 Order shall be deemed to have waived such objection and shall forever be foreclosed

 from making any objection to the fairness or adequacy of the proposed Settlement as

 set forth in the Stipulation, to the Plan of Allocation, or to the award of attorneys’ fees

 and expenses to Lead Counsel or Lead Plaintiffs, unless otherwise ordered by the

 Court.

          16.   At or after the Final Approval Hearing, the Court shall determine whether

 the Plan of Allocation proposed by Lead Counsel, and whether any application for

 attorneys’ fees or expenses shall be approved.

          17.   Settlement Fund. All funds held by the Escrow Agent shall be deemed

 and considered to be in custodia legis of the Court, and shall remain subject to the

 jurisdiction of the Court, until such time as such funds shall be distributed pursuant to

 the Stipulation and/or further order(s) of the Court.

          18.   Supporting Papers. All papers in support of the Settlement, the Plan of

 Allocation, and the application for attorneys’ fees or expenses shall be filed and

 served on or before July 16, 2019. Any reply papers in response to objections shall be

 filed and served on or before August 13, 2019.

          19.   Defendants shall not have any responsibility for, or liability with respect

 to, the Plan of Allocation or any application for attorneys’ fees or expenses submitted
                                           - 10 -
 1556137_2
Case 2:16-cv-14005-AC-SDD ECF No. 62 filed 05/07/19         PageID.1316     Page 12 of 13




 by Lead Counsel, and such matters will be considered separately from the fairness,

 reasonableness, and adequacy of the Settlement.

         20.    Use of this Order.     Neither this Notice Order nor the proposed

 Settlement (including the Stipulation), nor any of the negotiations or proceedings

 connected with it, shall be construed as an admission or concession by Defendants of

 the truth of any of the allegations in the Litigation, or of any liability, fault, or

 wrongdoing of any kind and shall not be construed as, or deemed to be evidence of, or

 an admission or concession that Lead Plaintiffs or any Class Members have suffered

 any damages, harm, or loss.

         21.    Termination. In the event that the Settlement does not become effective

 in accordance with the terms of the Stipulation or the Effective Date does not occur, or

 in the event that the Settlement Fund, or any portion thereof, is returned to the

 Defendants pursuant to the Stipulation, then this Notice Order shall be rendered null

 and void to the extent provided by and in accordance with the Stipulation and shall be

 vacated and, in such event, all orders entered and releases delivered in connection

 herewith shall be null and void to the extent provided by and in accordance with the

 Stipulation.

         22.    Stay of Proceedings. All proceedings in the Litigation are stayed until

 further order of this Court, except as may be necessary to implement the Settlement or
                                          - 11 -
 1556137_2
Case 2:16-cv-14005-AC-SDD ECF No. 62 filed 05/07/19           PageID.1317     Page 13 of 13




 comply with the terms of the Stipulation. Pending final determination of whether the

 Settlement should be approved, neither Lead Plaintiffs nor any Class Member, either

 directly, representatively, or in any other capacity shall commence or prosecute

 against any Released Party any action or proceeding in any court or tribunal asserting

 any of the Released Claims.

         23.   The Court reserves the right to adjourn the date of the Final Approval

 Hearing without further notice to the Members of the Class, and retains jurisdiction to

 consider all further applications arising out of or connected with the proposed

 Settlement. The Court may approve the Settlement, with such modifications as may

 be agreed to by the Settling Parties, if appropriate, without further notice to the Class.

 DATED: 5/7/2019                        s/Avern Cohn
                                        THE HONORABLE AVERN COHN
                                        UNITED STATES DISTRICT JUDGE




                                           - 12 -
 1556137_2
